PER CURIAM.
Upon considering the briefs and the record, we find no reversible error.
Accordingly, the final judgment appealed from is AFFIRMED.
The court having considered the motion of counsel for the appellee for allowance of attorney’s fees for services rendered in connection with the instant appeal, it is
ADJUDGED that the sum of $1,000 is awarded as attorney’s fees for counsel for the appellee, Jackson G. Beatty, and for all of which judgment is hereby entered against Aetna Fire Underwriter’s Insurance Company and in favor of Jackson G. Beatty, for which let execution issue, such writ of execution to be issued by the clerk of the trial court.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.